



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hudson, 2019 ONCA 323

DATE: 20190424

DOCKET: C64321

Juriansz, Watt and Harvison Young JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dalton Hudson

Appellant

Breana Vandebeek, for the appellant

Kevin Wilson, for the respondent

Heard and released orally: April 16, 2019

On appeal from the conviction entered on June 17, 2018 by
    Justice Robert Charney of the Superior Court of Justice.

REASONS FOR DECISION

[1]

We are of the view this appeal has no merit.

[2]

We agree with the motion judges analysis and conclusions that the
    police had reasonable and probable grounds to arrest the appellant; that his s.
    10(b) right was not violated; and that the appellants statement en route to
    the cell was voluntary.

[3]

We need not deal with the other issues.

[4]

The appeal is dismissed.

R. G. Juriansz J.A.

David Watt J.A.

A. Harvison Young J.A.


